Per Curiam,
The prisoner was jointly indicted with two others for the larceny of §4,000 from the Easton National Bank, but for reasons satisfactory to the commonwealth he alone put upon trial. One of the others — Joseph Howard, with several aliases — had theretofore been convicted and was then under sentence in the Eastern Penitentiary for stealing §14,000 from a bank in Lewis-burg.
It was claimed by the commonwealth, and the evidence tended to prove, that the prisoner was one of a band of professional thieves and burglars by whom the crime charged in the indictment was adroitly planned and executed with the view of avoiding detection.
An examination of the record with special reference to the specifications of error, fails to disclose any error, either in the admission or rejection of evidence, or in the charge of the court, that requires a reversal of the judgment. The photographic exhibits complained of in several of the specifications were neither incompetent nor irrelevant. They tended, in connee*152tion with other testimony, to identify the prisoner and connect him with the commission of the crime.
Neither of the specifications is sustained.
Judgment affirmed.